Citation Nr: 1100969	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-34 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a low 
back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1987 to August 1992.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

Procedural history

In December 1992, the RO denied the Veteran's service-connection 
claim for a low back disability.  The Veteran's subsequent 
requests to reopen this claim were denied in rating decisions 
dated in September 1999, April 2000, and August 2004.  The 
Veteran did not appeal any of these decisions.

In January 2006, the Veteran filed a Notice of Disagreement with 
the above-referenced August 2004 rating decision, but was 
promptly informed by the RO in a May 2006 letter that her 
disagreement was untimely.  See 38 C.F.R. § 20.302.  The Board 
however construes the Veteran's January 2006 correspondence as a 
new request to reopen her previously-denied service-connection 
claim for a low back disability.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA must liberally construe all documents 
filed by a claimant].  In the above-referenced March 2008 rating 
decision, the RO reopened the Veteran's claim, but denied the 
claim on its merits.  The Veteran timely disagreed with the RO's 
March 2008 decision, and perfected an appeal as to that issue.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the St. Petersburg RO in 
October 2010.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

Issue not on appeal

In an October 2009 rating decision, the RO denied the Veteran's 
service-connection claim for posttraumatic stress disorder (PTSD) 
with depression and anxiety.  The Veteran initiated an appeal as 
to this decision.  During the pendency of the appeal, the RO 
granted the Veteran's PTSD claim.  See the RO's June 2010 rating 
decision.  To the Board's knowledge, the Veteran has not 
expressed dissatisfaction with that decision.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues such 
as the compensation level assigned for the disability or the 
effective date of service connection].  Therefore, that matter 
has been resolved and is not in appellate status. 

Remanded issue

As discussed in more detail below, the Board is reopening the 
Veteran's service-connection claim for a low back disability.  
However, additional evidentiary development is necessary before 
the claim may be adjudicated on the merits.  Thus, the Veteran's 
reopened low back disability claim is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2004, the RO denied the Veteran's request to reopen 
her previously-denied service-connection claim for a low back 
disability.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's August 2004 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The August 2004 RO rating decision which denied the Veteran's 
request to reopen her previously-denied service-connection claim 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the August 2004 RO rating decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a low back disability.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  VCAA has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and not 
yet final as of that date.

The Board has considered this legislation with respect to the 
Veteran's application to reopen the previously disallowed 
service-connection claim.  38 U.S.C.A.             § 5103(a); 38 
C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006);  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant 
matter, given the favorable action taken below regarding the 
Veteran's application to reopen her claim, the Board finds that 
further discussion of VCAA is not required with respect to the 
claims to reopen.  Any error in the duties to notify her of the 
evidence necessary to substantiate her application to reopen, and 
to assist her in the development of her claim to reopen is 
harmless.  

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions that are not timely appealed are 
final.                   See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of her claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

The Court of Appeals for Veterans Claims (the Court) has recently 
stated that the language of VA regulations does not require the 
submission of new and material evidence as to each previously 
unproven element of a claim for that claim to be reopened.  See 
Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's last request to 
reopen her low back disability service-connection claim was 
denied by the RO in an August 2004 rating decision.  The Veteran 
did not appeal this decision, and it became final.                  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2010).

In essence, the RO denied the Veteran's claim because the 
evidence of record at the time failed to demonstrate that the 
Veteran had current low back disability, or that any such 
disability had its onset in, or was caused by her military 
service.  Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after August 
2004] evidence bears directly and substantially upon these 
matters.

Recent VA treatment reports clearly demonstrate that the Veteran 
now has a diagnosed low back disability.  Indeed, a February 2008 
VA examiner specifically diagnosed the Veteran with a lumbar 
strain.  See the February 2008 VA examiner's report, page 3.  
Additionally, in September 2007, the Veteran submitted a letter 
dated August 16, 2007 from her VA treating physician, Dr. R.B.H., 
who noted after review of the Veteran's military records that 
"it appears . . . that [the Veteran] has had [a] back 
problem/strain start[ing] during her active military service."             
See the August 16, 2007 letter from Dr. R.B.H.

The Board finds that the above-referenced medical evidence 
constitutes new and material evidence as to the issue on appeal.  
As noted above, for the sole purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
medical opinions, although not their weight, is presumed for the 
narrow purpose of determining whether sufficient evidence has 
been submitted to reopen the previously disallowed claim for 
service connection.  See Justus, supra.  

This new evidence relates to unestablished facts necessary to 
substantiate the Veteran's low back service-connection claim, and 
presents a reasonable possibility of substantiating it.  See 38 
C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there 
is sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for a low back 
disability.

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the claim, 
this does not mean that the claim must be allowed based on such 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For reasons which will be expressed below, the Board finds that 
additional development is required before the low back claim may 
be adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability is 
reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's service-connection claim for a low back disability must 
be remanded for further evidentiary development.  

VA treatment records

At the October 2010 hearing, the Veteran indicated that all 
treatment for her low back disability is performed at the VA, and 
that she still sees her VA physician, Dr. R.B.H.  Notably 
however, VA treatment reports relevant to the Veteran's low back 
disability dated subsequent to her February 2008 VA examination 
report are not currently of record.  

It is the duty of the VA to assist a veteran in obtaining records 
from Federal agencies, including VA Medical Centers.  See 38 
U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, any outstanding VA treatment 
reports dated since February 2008 that are relevant to the 
Veteran's low back claim should be obtained.

VA examination

In essence, the Veteran contends that she has a current low back 
disability that is related to an in-service back injury she 
sustained after slipping and falling while in the shower.  See 
the October 2010 hearing transcript, page 3.  The medical 
evidence of record does in fact show that the Veteran has a 
current low back disability-namely, a lumbar strain.  See the 
February 2008 VA examiner's report.  Additionally, the Veteran's 
service treatment records note that the Veteran received care at 
various times during her active duty service for low back pain.

There are two medical opinions of record addressing the etiology 
of the Veteran's current lumbar strain.  In September 2007, the 
Veteran submitted an August 2007 letter from her VA treating 
physician, Dr. R.B.H., who after reviewing the Veteran's service 
treatment records, noted that the Veteran was seen six times from 
1988 to 1993 for back pain, and that "[i]t appears from the 
limited information I have that she has had [a] back 
problem/strain start[ing] during her active military service."  
See the August 16, 2007 letter from Dr. R.B.H.  

Although it is clear that Dr. R.B.H. reviewed some of the 
Veteran's prior medical history in 2007, he crucially failed to 
adequately discuss pertinent post-service treatment reports or 
intervening events that may have a bearing on the outcome of the 
Veteran's claim.  In particular, Dr. R.B.H. made no mention of 
the fact that the Veteran received a "normal" clinical 
evaluation of her spine before her entry into the reserves in 
December 1994 [see the Veteran's December 30, 1994 Report of 
Medical Examination], nor did he comment upon the potential 
impact, if any, of two intervening post-service low back injuries 
sustained in 2002 and 2005.                 See the October 2010 
hearing transcript, page 11 [indicating that the Veteran sought 
treatment with a chiropractor following an automobile accident in 
2002];              see also the February 2008 VA examiner's 
report, page 2 [noting that the Veteran experienced a "non-
military work related lifting injury to affected area around 2005 
and was reportedly out of work for two years"].  

The Board is equally unsatisfied with the medical opinion of the 
February 2008 VA examiner, who after reviewing the entire claims 
folder, merely indicated that she should could not offer an 
opinion as to the etiology of the Veteran's lumbar strain without 
resorting to speculation, noting that "such knowledge is not 
available in the medical literature."   See the February 2008 VA 
examiner's report, page 3.  Notably, the Court has recently 
stated that before the Board can rely on an examiner's conclusion 
that an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion, or the basis must 
otherwise be apparent in the Board's review of the evidence.  
Jones v. Shinseki, 23 Vet. App. 382 (2010).  Critically, the 
February 2008 VA examiner's opinion lacks sufficient explanation 
or rationale as to why a nexus opinion [either positive or 
negative] could not be proffered after a review of the Veteran's 
pertinent medical history.  

Thus, the Board believes that the medical opinion evidence of 
record described above is inadequate for the purposes of 
evaluating the Veteran's claim in an informed fashion.  There are 
certain unanswered questions remaining that must be addressed by 
an appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that she identify any additional 
medical treatment she has received for her 
low back disability.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not in the record on 
appeal, to include updated VA treatment 
records dated subsequent to February 2008.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.

2.  VBA should then schedule the Veteran 
for a physical examination to determine 
the nature and etiology of her low back 
disability.  The Veteran's VA claims 
folder and a copy of this REMAND should be 
made available to, and should be reviewed 
by the examiner.  After examination of the 
Veteran and review of all pertinent 
medical records, the examiner should 
provide an opinion with supporting 
rationale as to whether it is as likely as 
not that the Veteran's low back disability 
had its onset in, or is otherwise related 
to the Veteran's active duty military 
service.  The examiner should specifically 
comment upon the Veteran's assertions that 
she has had continuous back pain since 
service.  If the examiner finds, based on 
the medical history and upon examination, 
that it is more likely than not that the 
Veteran's low back disability is related 
to a cause occurring after the Veteran's 
military service, the examiner should 
indicate as such.  

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to cite to the 
relevant evidence considered in providing 
the opinion.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this, and explain in 
detail why an opinion cannot be made 
without speculating.

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, VBA should 
readjudicate the Veteran's service-
connection claim.  If the claim is denied, 
VBA should provide the Veteran and her 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


